Territory of Michigan Supreme Court
In Chancery—

Between,


William Tuckerman, Gustavus Tuckerman, Benjamin Eaton, Andrew Green Stephen Robbins, Joseph Bancroft, Jonathan Wright, Samuel Coverley, Levi Merriam, Levi Brigham, George Wells, Enoch Wiswall and Daniel Hastings Complainants


and

Hannah Roby administratrix of the Estate of John S. Roby decd Sarah E. Roby, Henry M. Roby Ruel Roby and John S. Roby Heirs at law of said deceased—

defendants


*448
To the Honorable the Supreme Court of the Territory of Michigan Sitting in Chancery

In pursuance of a decretal order of this Honorable Court made upon the nineteenth day of October A. D 1826 in the above case, I the Subscriber Register in Chancery do report: That all and singular the mortgaged premises mentioned in the complainants Bill, and in the decree in this Case, were sold by me in the city of Detroit on the fourth day of June A D 1827—■ that previous to such sale I gave six weeks public notice of the time and place thereof by advertisement, containing a description of such premises, published in the Michigan Herald, a Newspaper printed and published weekly in the City of Detroit, and published for theperiod and in the manner directed by such decree— That at such sale the said mortgaged premises (Exclusive of the Reversion of the Widows Dower as the same has been set off to her by metes and bounds and allowed by the Court of Probate of Wayne County) were struck off to Shubael Conant for the sum of ($1825) Eighteen hundred and Twenty five Dollars, that being the highest sum bidden for the same— and that the said reversion of the Widows dower so set off and allowed by the said Court of Probate of Wayne County was struck off to Hannah Roby for the sum of Two hundred Dollars that being the highest sum bidden therefor—
And I do further report, that I have Executed and delivered to the above named purchasers good and sufficient deeds of the premises so sold by me and that I have paid to the above named Complainants the full amount of the sale towit the sum of Two thousand and twenty five Dollars ($2,025.) and have taken the receipt of Henry S. Cole Esquire Solicitor of record for the Complainants in this Case, for the same—
All of which is Respectfully submitted—
Registers office John Winder
Novr-2-3-d 1827. Register—
June 4—